RESTRICTION REQUIREMENT 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claims 123-133, drawn to a conjugate of formula ConjE; wherein Ab is an antibody that binds to KAAG1, the antibody comprising a VH 

• Group II, claims 134-136, drawn to a pharmaceutical composition comprising the conjugate of claim 123 and a pharmaceutically acceptable diluent, carrier or excipient.

• Group III, claims 136-138, drawn to a method of treating a kidney associated antigen 1 (KAAGI)-overexpressing cancer in a patient comprising administering to the patient the conjugate of claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a conjugate of formula ConjE; wherein Ab is an antibody that binds to KAAG1, this technical feature is not a special technical feature as it does not make a contribution over the prior art of van Berkel (WO 2018/146199 A1; cited hereinafter as “van Berkel-I”), in view of van Berkel (US 2018/0193480 A1; cited hereinafter as “van Berkel-II”). Van 
Van Berkel-I does not teach the linking element shown below, found in ConjE:
                 
    PNG
    media_image1.png
    384
    393
    media_image1.png
    Greyscale
ConjE

Van Berkel-II teaches the missing element of van Berkel-I. Van Berkel-II teaches the linker found in ConjE is a targeting agent that is useful in methods of treatment for various cancers (pg 5, [0076]-[0078]). Van Berkel-II teaches that p can range from 1-20 ([0078]), overlapping the claimed range.
As such, Group I does not share a special technical feature with the instant claims of Groups II and III. Therefore, the claims are not so linked within the 
Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. VH domain: Applicant must elect a specific VH domain, selected from:
a. an antibody comprising a VH domain comprising a VH CDR1 amino acid sequence of SEQ ID NO.5, a VH CDR2 amino acid sequence of SEQ ID NO.6, and a VH CDR3 amino acid sequence of SEQ ID NO.7, reading on claim 123, or
b. a VH domain having the amino acid sequence of SEQ ID NO. 1, reading on claim 124.

These species lack unity in view of the fact that while the amino acid sequence of SEQ ID NO. 1 comprises each of the sequences of SEQ ID NO.5, SEQ ID NO.6, and SEQ ID NO.7, SEQ ID NO. 1 also comprises a number of amino acid sequences not recited in claim 123.

2. VL domain: Applicant must elect a specific VL domain, selected from:

b. a VL domain having the amino acid sequence of SEQ ID NO. 2, reading on claim 126.
These species lack unity in view of the fact that while the amino acid sequence of SEQ ID NO. 1 comprises each of the sequences of SEQ ID NO.5, SEQ ID NO.6, and SEQ ID NO.7, SEQ ID NO. 1 also comprises a number of amino acid sequences not recited in claim 125.

3. Form of the antibody: Applicant must elect a specific form of the antibody, selected from:
a. an intact antibody, reading on claim 129; or 
b. a humanized, 
c. a deimmunized, or 
d. a resurfaced antibody, reading on claim 130.

These species lack unity in view of the fact that each has a unique structure and potentially a different function in vivo. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Telephonic Prosecution
 	Due to the complex nature of the restriction requirement, no telephone call was made to request an oral election. See MPEP 812.01.
Rejoinder
 	Groups: The examiner has required restriction between product (Group I) and process (Group III) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612